    Case 3:13-cv-00257-JAM Document 307-20 Filed 10/11/18 Page 1 of 4




                          EXHIBIT T




.
     Case 3:13-cv-00257-JAM Document 307-20 Filed 10/11/18 Page 2 of 4
       Case 3:13-cv-00257-JAM Document 298-9 Filed 07l27lt9 Page L of 3



         inal Messa

To: ivan-chan@mvphk.com
Cc: Frank Lu MV"PHK ; JoeV*Su ; 'Steven Hqanql ; AtthqfÇ_h.?yKin ; tony-choi@myphKç,om ; Ting-U/u";
Jemmy..Tsaur
Sent: Thursday, January 13, 2005 8:40 AM
Subject: Re: Sears jack stand claim

Dear lvan,

Thank you for the speedy reply. The purpose of the photo was to simply show factory the area of
concern..,that area a jury would see (albeit in hand). Although factory is absolutely qualified (much more
so than we) to do failure analysis on their device, SFA doesn't expect that factory will determine how a
failure occurred as our PLI events occur under conditions which are uniquely American, unfortunately.
However, I will ask Ting or Jemmy to electronically fonruard all the photos. I think that help will answer
those questions about the application and the conditions of the lift event. As a matter of fact, I don't
believe the stand failed at all in this case. Again, unfortunately it will cost us $$ to prove it didnï fal if we
choose to just go to court.

To answer your initial questions

1. No, he did not installspring pin.
2. I don't know if higher resolution is possible. I will check with our Marketing /
  Graphics Dept. and yes, absolutely we can send those to you.

lf there is anything else I can do for you in this matter, please don't hesitate to let me know. As always we
are at your service, 2518.

Best Regards, RC

              Mes

To: Roqer Claypool
Cc: FrA!ß Lu MVPHK; Joev Su ; 'Stevgn Huanq' ; Arthur Chaykin ; tony;_çhoi@mvphk.com
Sent: Wednesday, January 12, 2005 9:22 Pl¡||
Subject: RE: Sears jack stand claim

Dear Roger,

I discussed with Wei Fu on the picture that you sent us. From the pictures and the mentioned
"lrregularity", none of us could identify how the failure could occur. However, please help
identify two questions raised out by factory to help us work further on it:

1, Customer should insert spring pin at the end of ratchet bar to prevent it from detaching from
the base. From the pictures, we saw that ratchet bar had been detached. Did the claimant
remove the Spring Pin after the incident or he didn't ever put it on?

2. The resolution of the pictures is a bit rough so the details couldn't be seen. Could you send
us some higher resolution pictures?

Thank you
       Case 3:13-cv-00257-JAM Document 307-20 Filed 10/11/18 Page 3 of 4
         Case 3:13-cv-00257-JAM Document 298-9 Filed 071271I8 Page 2 of 3



Kind regards,
Ivan
-----Orig inal Message-----
From: Tony Choi Imailto:tonv-choj@mvphk.com]
Sent: Wednesday, January 12,2005 9:47 AM
To: Roger Claypool; MVP HK - Ivan Chan
Cc: Frank Lu MVPHK; Joey Su; 'Steven Huang'; Arthur Chaykin
Subject: RE: Sears jack stand claim

Dear Roger,

I have got the pictures now, our team here will discuss with Wei Fu and
hopefully can give you a settlement authorization as soon as possible.

Regards,
Tony


-----Original Message-----
From: Roger Claypool Imailto: rclaypool@shinnfua.merica.com]
Sent: Tuesday, January 11, 2005 10:49 PM
To: tonv-choi(Òmvphk,com; MVP HK - Ivan Chan
Cc: Frank Lu MVPHK; Joey Su; 'Steven Huang'; Arthur Chaykin
Subject: Re: Sears jack stand claim

Try This. RC
          al         e -----

To: Roger Claypool ; MVP HK - lvan Chan
Gc: Frank Lu MVPHK ; Joev Su ; 'Steven Huanq' ; Arthur Chavkin
Sent: Monday, January 10, 2005 6:40 PM
Subject: RE: Sears jack stand claim

Dear Roger,

I can't see attachment, can you save file to different format. I have to discuss
with Wei Fu fiist.

Regards,
Tony



----Original Message-----
From : Roger Claypool [ma lto :Lclaypoo (ôsh
                               i       I       i   n   nfua tLe.ljca, com ]
Sent: Monday, January 10, 2005 10:16 PM
To: Tony Choi; MVP HK - Ivan Chan
                                 Case 3:13-cv-00257-JAM Document 307-20 Filed 10/11/18 Page 4 of 4
                                   Case 3:l-3-cv-00257-JAM Document 298-9 Filed A7l27lI8 Page 3 of 3



                            Cc: Frank Lu MVPHK; Joey Su; 'Steven Huang'; Arthur Chaykin
                            Subject: Sears jack stand claim

                            Dear Tony,

                            You may recall an injury claim I first told you about in my e-mail of 12.07.04 involving
                            claimant Steven Bowles and the jack stand model #50176 serial #GT0206037706.
                            The Claimant alleges that the previously loaded ratchet bar suddenly dropped and
                            caused the load to drop onto him, pinning him until Police and Fire Dept freed him. His
                            claim is for medicals of >$40,000, lost wages and pain and suffering. His last request
                            was for $125,000 and he seems pretty well stuck on that. He has already rejected any
                            thought of <$40,000.
                            ïhursday I went to Chicago to do a brief inspection of the product and the vehicle.
                            The jack stand has an irregularity which he thought contributed to the incident, Please
                            see the circled area of the attached jpgs. Although very unlikely, I can not say that the
                            ratchet bar did not become falsely loaded on that irregularity and then slip out of that
                            false engagement.
                            Anyway, I need some settlement $$ authority from you.
                            My opinion is that the irregularity is very obvious when you compare the '7706 stand to
                            it's box mate and to others (he checked some at his local Sears store; I checked 4 pcs
                            here at SFA). I just don't have a lot of confidence that a jury wouldn't take notice and
                            not think badly 1i.e. $$$) of us if it went to trial.

                            Anyway, please advise your comment.

                            Best Regards, RC




109731 6130 | 45a1 0! . I
